 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  )   No. CR19-091-RAJ
 8                                              )
                    Plaintiff,                  )
 9                                              )   ORDER GRANTING MOTION
               v.                               )   TO WITHDRAW AS COUNSEL
10                                              )   AND FOR APPOINTMENT OF
     VINH Q. NGUYEN,                            )   NEW COUNSEL
11                                              )
                    Defendant.                  )
12                                              )
13          THE COURT has considered the ex parte motion to withdraw as counsel and for

14   appointment of new CJA counsel, the accompanying ex parte declaration of

15   Christopher Sanders, and the records and files in this case, and having heard from

16   defense counsel and defendant in a hearing conducted on this date, for the reason set

17   forth orally on the record,

18          IT IS NOW ORDERED that Defendant’s Motion (Dkt. #28) is GRANTED.

19   Assistant Federal Public Defenders Christopher Sanders and Nancy Tenney and the

20   Office of Federal Public Defender are permitted to withdraw as counsel in this matter,

21   and new counsel shall be appointed from the CJA panel.

22          DATED this 21st day of January, 2020.

23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26

       ORDER GRANTING MOTION TO WITHDRAW                       FEDERAL PUBLIC DEFENDER
       AND FOR APPOINTMENT OF SUBSTITUTE                          1601 Fifth Avenue, Suite 700
       COUNSEL                                                      Seattle, Washington 98101
       (Vinh Q. Nguyen, CR19-091-RAJ) - 1                                      (206) 553-1100
